17 F.3d 396
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Christian Frederick SEAGRAVE, by his next friend and naturalfather, Harry James SEAGRAVE, Petitioner-Appellant,v.Steve KATSARIS, Director of Trinity School, Ukiah,California, Respondent-Appellee.
No. 93-15367.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1994.*Decided Feb. 22, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Harry J. Seagrave appeals pro se the district court's dismissal of the habeas corpus petition he filed on behalf of his minor son, Christian F. Seagrave.  We dismiss this appeal as moot.


3
In September 1988, a petition was filed in the juvenile division of the Superior Court of Lake County, California, alleging that Christian Seagrave, then eleven years old, had committed several criminal offenses.  On October 11, 1988, the state court held a hearing and found that (1) Christian had participated in a burglary;  and (2) he had the ability to form a criminal intent.  Pursuant to Cal.Welf. & Inst.Code Sec. 602, the state court declared Christian a ward of the court and ordered him to be placed in a group home for three years.  On October 25, 1988, Christian was placed in the Trinity School.


4
In October 1989, Harry Seagrave filed on behalf of Christian a federal habeas petition under 28 U.S.C. Sec. 2254.  The petition alleged that (1) the Lake County Superior Court had erred by determining that Christian was capable of forming criminal intent and declaring him a ward of the court;  and (2) Christian was deprived of due process at the October 1988 hearing because Harry Seagrave did not receive notice of the hearing.  The petition sought Christian's immediate release from the Trinity School.


5
In both his filings in the district court and his brief on appeal, Harry Seagrave admits that Christian's three-year placement at the Trinity School has expired, and that Christian has been released from the Trinity School.  "Because he has been released, there is no further relief [that] we can provide."   Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991).  Accordingly, we dismiss this appeal as moot.  See id. at 775-76 (petitioner's release from custody renders moot an appeal from dismissal of habeas petition);   Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir.1985) ("[f]ederal courts lack jurisdiction to decide moot cases"), cert. denied, 475 U.S. 1019 (1986).


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3